10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 2:18-eV-00390-JLR-.JPD Document 21~1 Fiied 10/24118 Page 1 of 2

UNITED STATES DISTRICT COURT
WES-TERN DISTRICT OF WASHINGTON

AT SEATTLE
DAVID CHARLES MAIER,
Plaintift`, Case No. C18-390-JLR
V.
ORDER DISMISSING CIVIL RlGHTS
JAIL HEALTH STAFF, et al., ACTION
Defendants.

 

 

 

 

The Court, having reviewed plaintiffs complaint, the Report and Recommendati'on of the
Honorable James P Donohue, United States Magistrate Judge, any-objeet.iens.¢hene.tn.,!and the
cwt no ely eat-amc mem wasn €~ilea” »h> +b\a. izeoorir ama Recommn\clal
remaining record, hereby finds and RDERS as follows:

(l`) The Report and Recommendation is approved and adopted

(2) Defendants’ motion to dismiss this action under Fed, R. Civ. P. 12(b)(6) (Dkt. 13)
is GRANTED based on plaintiffs failure to comply With the exhaustion requirement ot`42
U.S.C.§ 1997e(a).

(3) Plaintift’s complaint (Dl<t. 7) is DISMISSED Without prejudice Plainti‘r“f is

granted leave to tile an amended complaint curing the deficiency identified in the Repolt and

Reoommendation not later than thirty (30) days from the date on Whieh this Order is signed If

ORDER DISMISSING CIVIL
RIGHTS ACTION - l

itlY\)

 

 

10
11
12
13-
14
15
16
17
13
19
20
21
22

23

 

 

Case 2:18-cV-00390-.JLR-JPD Docum'ent 21~1 Filed 10124/18 Page 2 of 2

no amended complaint is filed Within this thirty day period, the Clerk is directed to terminate this
action Without further Order of the Court.
(4) The Clerl< is directed to send copies of this Order to plaintiff to counsel f`or

defendants, and to the Honcrable. l ames P. Donohue.

~\do_
DATED 11113§,1’@ day 01 "`\L c\/.t®lo€f ,2013. ~

 

 

 

Unitecl States District Judge

ORDER DISMISSING CIV]L
RIGHTS ACTION - 2

 

 

